TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 19, 2014



                                      NO. 03-14-00566-CR


                                    Joe Ed Davis, Appellant

                                               v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.